Filed 10/19/20 Kim v. Kwon CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


 JIN HONG KIM et al.,

      Plaintiffs and Respondents,                                        G058252

           v.                                                            (Super. Ct. No. 30-2019-01076323)

 DAVID KWON et al.,                                                      OPINION

      Defendants and Appellants.



                   Appeal from a judgment of the Superior Court of Orange County, Martha
K. Gooding, Judge. Affirmed.
                   Park & Lim, S. Young Lim and James E. Adler for Defendants and
Appellants.
                   M.E.T.A.L. Law Group and W. Dan Lee for Plaintiffs and Respondents.
                                              *              *              *
                   This action arises out of a dispute over who has the right to control the
Irvine Baptist Church (the Church). Jin Hong Kim, Yon Sung Koo, and Soo Eaon Shin
(Plaintiffs) sought a determination under Corporations Code section 9418 that they are
each a validly elected or appointed director of the Church. The trial court found in their
favor and further found that Defendant David Kwon, having been validly demoted from
his position as senior associate pastor and then terminated, is no longer a member of the
Church’s board of directors. We affirm.

                                          FACTS
              The Church is a California nonprofit religious corporation. Its governing
document is the Constitution of Irvine Baptist Church (Church Constitution), the
                                                  1
operative version of which was adopted in 2017.
              The Church Constitution delineates the duties and powers of various
Church personnel, including the senior pastor, assistant pastor, secretary, financial
ministry team leader, and head of deacons. It also describes the different layers of the
Church’s governing structure, including the general assembly, the ordained deacons
committee (ODC), and the board of directors. The ODC consists of the senior pastor and
several serving ordained deacons. The board of directors consists of the senior pastor, the
secretary, and the financial ministry team leader.
              The senior pastor serves as the ex officio chairman of both the ODC and the
board of directors. In the senior pastor’s absence, the senior associate pastor or the head
of deacons, “in that order,” takes the senior pastor’s place as chairman of both the ODC
and the board of directors. Thus, if the Church has no senior pastor and no senior
associate pastor, the head of deacons becomes chairman of the ODC and chairman of the
board of directors.
              In early 2018, the Church’s senior pastor retired, leaving the position
vacant. The Church began efforts to hire a new senior pastor, a multistep process that
       1
              The Church Constitution is written in Korean, but the parties stipulated to
an English translation.


                                             2
requires the formation of a hiring committee, the nomination of a candidate, the
ratification of the candidate by the officers committee, and then approval by the general
assembly.
              Defendant Kwon’s position as associate pastor was changed to senior
associate pastor, and he was asked to temporarily perform the duties of senior pastor until
a new senior pastor was hired. This was permissible under the Church Constitution,
which states “[a] senior associate pastor may be hired to take over the duties of the senior
pastor in his absence.”
              A year passed, and still no senior pastor was hired. According to Plaintiff
Shin, Defendant Kwon “openly interfered with” the search for a new senior pastor
because he “wanted to become the senior pastor.”
              As of early February 2019, the ODC consisted of Defendant Kwon (by
virtue of his position as senior associate pastor and the ongoing lack of a senior pastor),
plus Plaintiffs Kim, Koo, and Shin, the three ordained deacons serving on the ODC. In
mid-February 2019, the ODC met to discuss Kwon’s status as senior associate pastor, as
well as the lack of progress in hiring a senior pastor. According to the ODC meeting
minutes, Plaintiffs, who were three out of the four members of the ODC, voted to demote
Kwon from senior associate pastor to associate pastor. They also decided to invite an
interim pastor to oversee the senior pastor hiring process and perform the duties of senior
pastor. A few weeks later, the ODC (which, in light of Kwon’s demotion, now consisted
only of Plaintiffs) appointed Pastor Emeritus Chung Jik Park to serve as interim pastor of
the Church.
              The validity of Kwon’s demotion under the Church Constitution is one of
the primary issues before us. Its resolution will determine whether Defendant Kwon or
Plaintiff Kim is the chairman of the Church’s board of directors. As noted, under the
Church Constitution, the board of directors normally consists of the senior pastor (or in
his absence, the senior associate pastor or the head of deacons), the secretary, and the

                                              3
financial ministry team leader. Thus, before Kwon’s demotion, the board of directors
consisted of Kwon (by virtue of his position as senior associate pastor and the ongoing
absence of a senior pastor), Plaintiff Koo (the Church’s secretary), and Plaintiff Shin (the
Church’s financial team leader). According to Plaintiffs, upon Kwon’s demotion from
senior associate pastor to associate pastor, Plaintiff Kim (the head of deacons) became
chairman of the board of directors, because under the Church Constitution, the head of
deacons is chairman of the board in the absence of a senior pastor or senior associate
pastor. According to Defendants, because the ODC could not demote Defendant Kwon
to associate pastor, Kwon remains senior associate pastor and chairman of the board.
              Soon after his demotion to associate pastor, Kwon unilaterally canceled a
guest speaker 30 minutes before a church service, which allegedly interfered with the
worship. Plaintiffs found his conduct “outrageous and total[ly] unacceptable.”
              A few weeks later, the ODC (i.e., Plaintiffs) unanimously voted to
terminate Kwon’s employment with the Church. Plaintiffs and Interim Pastor Park sent
Kwon a letter notifying him of his termination, effective immediately. According to
Plaintiffs, the main reasons for Kwon’s termination were (1) his interference with the
                                                                     2
hiring of a senior pastor and (2) his canceling the guest speaker.
              Plaintiffs filed a complaint against Kwon and others seeking declaratory
and injunctive relief under Corporations Code section 9418, which permits “any director
or member” of a corporation to file an action to have the superior court “determine the
validity of any election or appointment of any director of any corporation.” (Corp. Code,
§ 9418, subd. (a).) Among other things, Plaintiffs sought a declaration they are the duly


       2
               After learning of his termination, Kwon and others sought to have Kwon
reinstated as senior associate pastor and to dismiss Plaintiffs Kim, Koo, and Shin as
deacons. The trial court concluded their efforts were ineffective. Because these events
do not impact our analysis of the limited issues raised on appeal, we need not discuss
them further here.


                                             4
appointed directors of the Church, and they sought to enjoin Kwon and others from
acting as directors of the Church.
              After an evidentiary hearing, the trial court issued a 20-page statement of
decision in Plaintiffs’ favor. It concluded Kwon’s “termination by the [ODC] was validly
voted upon and became effective March 15, 2019”; Plaintiffs “are the three validly-
selected and serving members of the Church’s Board of Directors” by virtue of their
positions as head of deacons, secretary, and financial ministry team leader; and “none of
the Defendants . . . is a duly or validly elected or appointed member of the Church’s
Board of Directors, and they have no authority to act as such.” The court declined to
reach the issue of whether there were sufficient reasons to terminate Kwon, noting “[i]t
would be improper for this Court to even attempt to determine whether David Kwon was
a good and effective pastor, properly carrying out his ministerial duties for this
congregation in accordance with Church policy or religious doctrine. See Singh v. Singh
(2004) 114 Cal.App.4th 1264.”
              The trial court entered a judgment declaring that the Church’s board of
directors consisted of Plaintiffs as of July 23 and 24, 2019, the dates of the evidentiary
hearing. Defendants appealed.

                                      DISCUSSION
              The crux of this appeal involves our determining whether Defendant
Kwon’s demotion to associate pastor and his later termination were valid under the
Church Constitution. According to Defendants, the Church Constitution states the ODC
may not terminate an associate pastor “due to ministerial policy” unless the senior pastor
so requests; since there was no senior pastor in place at the time of Kwon’s demotion and
termination, the ODC could not validly demote or terminate him. According to Plaintiffs
(and the trial court), a different provision of the Church Constitution authorizes the ODC
to terminate an associate pastor, without consulting the senior pastor, “[i]f any grounds


                                              5
for disqualification are discovered regarding the performance of [the associate pastor’s]
ministerial duties,” and the ODC validly demoted and terminated Kwon under that
provision.
              We interpret the Church Constitution de novo. (Central Coast Baptist
Assn. v. First Baptist Church of Las Lomas (2007) 171 Cal.App.4th 822, 840 (Central
Coast).) “However, to the extent that the court below made factual findings by resolving
evidentiary disputes, our review of those findings is pursuant to the substantial evidence
rule. [Citation.] ‘Under that standard, we must consider all the evidence in the light most
favorable to the prevailing parties, giving them the benefit of every reasonable inference,
and resolving conflicts in support of the judgment.’” (Ibid.)
              In interpreting the Church’s Constitution, we “apply[] well established rules
of contract interpretation.” (Central Coast, supra, 171 Cal.App.4th at p. 840.) “‘We
consider the [document] as a whole and construe the language in context, rather than
interpret a provision in isolation. [Citation.] We interpret words in [the document] in
accordance with their ordinary and popular sense, unless the words are used in a technical
sense or a special meaning is given to them by usage. [Citation.] If [the] language is
clear and explicit and does not involve an absurdity, the plain meaning governs.’”
(Starlight Ridge South Homeowners Assn. v. Hunter-Bloor (2009) 177 Cal.App.4th 440,
447.)
              Chapter 13, Article 3, Section 5 of the Church Constitution governs the
                                                                               3
“Resignation / Dismissal” of senior associate pastors and associate pastors: “1) If a
pastor wishes to resign, he must turn in letter of resignation to [the] Senior Pastor at least
1 month before. [¶] 2) If urged to resign due to ministerial policy, the [ODC] shall make

        3
              Article 3 refers to “Associate Pastor[s]”; the Church Constitution contains
no separate provision regarding “Senior Associate Pastors.” However, Defendants
concede Article 3’s provisions apply to senior associate pastors and associate pastors
alike and Kwon’s employment status was governed by Article 3.


                                              6
the final decision upon the Senior Pastor’s request. [¶] 3) If any grounds for
disqualification are discovered regarding the performance of his ministerial duties, the
resignation shall be decided upon review by the [ODC].”
              Neither the ODC meeting minutes nor the ODC’s termination letter to
Kwon specify the specific constitutional provision under which Kwon was demoted or
terminated. The trial court found subsection 3 applied and authorized the ODC to demote
Kwon to associate pastor and then terminate him altogether. It reasoned,
“S[ubs]ections 1 and 2 have no bearing here, as they set forth the procedures to follow
when an Associate Pastor ‘wishes to resign’ or is ‘urged to resign.’ Neither of those
things happened here. Pastor David Kwon was involuntarily terminated.”
              Defendants contend Kwon’s demotion and termination were not governed
by subsection 3, but rather by subsection 2. According to Defendants, Kwon’s demotion
and termination were “clearly” due to “ministerial policy” (referenced in subsection 2),
not due to “the performance of his ministerial duties” (referenced in subsection 3).
              Determining which subsection applies impacts whether the senior pastor
had to “request” the termination. A termination under subsection 3 does not require the
involvement of the senior pastor and is simply “decided upon review by the [ODC].”
Under subsection 2, on the other hand, if the associate pastor is “urged to resign due to
ministerial policy, the [ODC] shall make the final decision upon the Senior Pastor’s
request.” (Italics added.) According to Defendants, because there was no senior pastor
in place and thus no “request” by a senior pastor that the ODC demote or terminate
Kwon, the ODC lacked the power to demote or terminate him.
              We are not persuaded subsection 2 applies. The Church Constitution is
hardly a model of clarity, but according to the translation provided to the trial court, a key
distinction between the three different subsections is the manner in which the termination
comes about: subsection 1 applies “[i]f a pastor wishes to resign”; subsection 2 applies
“[i]f [he is] urged to resign due to ministerial policy”; and subsection 3 applies “[i]f any

                                              7
grounds for disqualification are discovered regarding the performance of his ministerial
duties.” (Italics added.) In other words, subsection 1 applies when the associate pastor’s
resignation is entirely voluntary; subsection 2 applies when someone urges him to resign
for policy reasons; and subsection 3 applies when an associate pastor is involuntarily
terminated due to performance issues. By its plain language, subsection 2 only applies if
the associate pastor is “urged to resign”; that is not what occurred here.
              Defendants insist Kwon was demoted and terminated due to “ministerial
policy” (the phrase used in subsection 2), as opposed to “the performance of his
ministerial duties” (the phrase used in subsection 3). According to Defendants, “[t]he
matters concerning the hiring of a new Senior Pastor . . . relate to policy, and do not have
anything to do with [Kwon’s] qualifications, abilities, or performance ministering to the
congregation or church members. Rather the issue concerns church politics and policy.
Similarly, the scheduling of guest speaker’s [sic] would seem clearly to fall into this
category, a matter of policy not disqualification as a minister.”
              We disagree. The ODC first demoted Kwon, and then terminated his
employment effective immediately, for two reasons: (1) he openly interfered with the
ODC’s search for a new senior pastor (because he “wanted to become the senior pastor”
of the Church); and (2) he interfered with a worship service by canceling a guest speaker
at the last minute, conduct which the ODC found to be “outrageous and total[ly]
unacceptable.” These matters strike us as issues reflecting on Kwon’s performance as a
pastor. Given its ruling, the trial court evidently agreed. Defendants cite nothing in the
record evidencing these matters instead relate to “ministerial policy.”
              Defendants assert the ODC did not believe Kwon was “disqualified” from
performing his ministerial duties, given the fact that the ODC only demoted him initially,
rather than terminating him outright. Again, we are not persuaded. Kwon’s February
demotion suggests the ODC then had concerns about his performance. Kwon’s



                                              8
interference with the worship service shortly after his demotion apparently validated
those concerns, and the ODC terminated his employment just a few weeks later.
              For these reasons, we conclude subsection 3 controls here. Under
subsection 3, “[i]f any grounds for disqualification are discovered regarding the
performance of his ministerial duties, the resignation shall be decided upon review by the
                                                                         4
[ODC].” This provision gave the ODC the unilateral power to demote and terminate
Kwon if it found his performance of his ministerial duties disqualified him from serving
as associate pastor. The ODC therefore acted within the scope of its authority under the
Church Constitution when it demoted and terminated Kwon.
              Defendants insist that even if subsection (3) applies, a senior pastor still had
to request the termination. But that is not what subsection (3) says, and we decline to
read such a requirement into the subsection. As the trial court aptly noted, “where the
Church’s Constitution intended to require ratification for a hiring/dismissal decision, it
did so explicitly.”
              Defendants next contend the trial court erred by “failing to determine
whether the [ODC] was authorized to demote or terminate Appellant Kwon under the
[Church] Constitution” and “whether the required procedural requirements for demoting
or terminating Rev. Kwon were followed.” Not so. As stated in its statement of decision,
the court expressly determined subsection (3) controls, the ODC “had the authority to”
demote and terminate Kwon, and the ODC “properly took those actions.”
              True, the trial court did not determine whether the ODC had valid grounds
to demote or terminate Kwon based on his performance of his ministerial duties. But this


       4
               Although the Church Constitution does not expressly address the demotion
of a senior associate pastor to associate pastor, it expressly authorizes the ODC to hire a
senior associate pastor or associate pastor and to terminate him for performance reasons.
Thus, the ODC logically also has the power to demote a senior associate pastor to
associate pastor.


                                              9
is a different question than whether it had the authority to do so. And the court was right
to tread lightly there. “The establishment clause of the First Amendment to the United
States Constitution, as well as its California counterpart (Cal. Const., art. I, § 4),
precludes civil courts from adjudicating [civil or] property disputes based on religious
doctrine.” (Central Coast, supra, 171 Cal.App.4th at pp. 840-841; see also Our Lady of
Guadalupe School v. Morrissey-Berru (2020) __ U.S. __ [140 S.Ct. 2049, 2060, 207
L.Ed.2d 870] [“courts are bound to stay out of employment disputes involving those
holding certain important positions with churches and other religious institutions”].) The
court properly refrained from evaluating whether Kwon’s performance of his ministerial
                                                                5
duties “disqualifi[ed]” him from serving as associate pastor.
              “In cases where disputes over civil or property rights are involved in
churches of congregational organization, [however,] a court may apply neutral principles
of law to determine whether the bylaws and rules were being properly observed by those
governing the church—for instance, whether meetings were conducted . . . in accordance
with the applicable rules or pertinent principles of law.” (Central Coast, supra,
171 Cal.App.4th at pp. 842-843, italics added.) That is precisely what the trial court did
here. We find no error.




       5
              Under the Church Constitution, the qualifications of an associate pastor
include that he “[m]ust . . . meet criteria in the Bible (Timothy 3:1-7, Titus 1:5-9,
Peter 5:1-4).” A court obviously cannot and should not attempt to determine whether
that qualification is met.


                                              10
                                     DISPOSITION
              The judgment is affirmed. Plaintiffs shall recover their costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1).)




                                                 GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



THOMPSON, J.




                                            11